DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 6-8, 10-14, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US 2015/0305166, “Fried”) in view of Leatherdale et al. (US 2017/0165950, “Leatherdale”) and further in view of Pei et al. (US 2013/0251943, “Pei”).
Regarding claims 1 and 10, Fried teaches a conductive laminate having a substrate and nanowire films on either side of the substrate wherein the sheet is intended for use in a touch panel or touch panel type display ([0005] – [0007], [0002], [0052]). Thus Fried teaches first and second transparent conductors on either side of a substrate (corresponding to an energy dissipation layer; wherein the conductors are separated by the medial substrate) and co-planar with the substrate surfaces. Fried additionally teaches that the conductive layers may include nanowires (i.e., a plurality of nanowires, [0014], [0021]).	Fried teaches that the substrate may be a polymeric material ([0021]) but does not specifically teach that the polymeric material has a delta tan peak of greater than 0.5 or a glass transition temperature of less than 27 degrees Celsius. In the same field of endeavor of optical or substrate films for use in display devices (e.g., [0024]), Leatherdale teaches that a suitable substrate material is one having a delta tan of 0.5 to 2.5 and a glass transition temperature of from 11 to 27C (). It would have been obvious to have substituted such a substrate for the display film of Fried for its good bending and folding abilities as well as its good starch resistance and optical properties ([0024]). 	Fried does not specifically teach to embed the nanowire features into the underlying layers (i.e., into the substrate layer), however in the same field of endeavor of nanowire conductive laminates ([0008]), Pei teaches that it is known to embed the nanowire features into the underlying layers in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]; thus the plurality of nanowires would be embedded in the adjacent substrate layer). It therefore would have been obvious to have embedded the nanowire features of modified Fried into the adjacent substrate layer, including on both sides of the substrate layer, in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]).
Regarding claims 2, 3, 6, and 7, Fried additionally teaches that the conductive layers may include nanowires ([0014], [0021]) and may be patterned (e.g., [0029], [0005], [0006]).
Regarding claim 4, Fried additionally teaches that the nanowires may be silver nanowires having a diameter of less than 100 nm (e.g., [0021], [0033]).
Regarding claim 8, Fried additionally teaches that the patterns of the first and second conductive layers may be such that their nanowires are aligned orthogonally to one another ([0029]).
Regarding claim 11, modified Fried additionally teaches that the substrate layer may be made of a polyurethane material (Leatherdale, e.g., [0005]).
Regarding claim 12, modified Fried (Leatherdale) teaches that the display film should have a haze of less than 2% and a transmittance of greater than 90% in order to provide a film having good light transmission (see Leatherdale, e.g., [0007], [0022], [0024]). It therefore would have been obvious to have adjusted the values of these optical properties to within these ranges in order to maintain the optical properties of the underlying display (Leatherdale, [0024]). 
Regarding claims 13 and 14, modified Fried additionally teaches that the substrate film may have a glass transition temperature of less than 25C and a peak delta tan of greater than 0.8 (Leatherdale [0024]). 
Regarding claims 28, 29, and 31, Fried fails to specifically teach the type of display to which the display film should be applied, however, Leatherdale teaches that the use of such substrates and films on OLED devices may provide an end-user with a bendable, flexible display device having good toughness (Leatherdale, [0001] – [0003]). Such a device would have light emitting diodes and the film would be applied with an adhesive to the underlying device (Leatherdale, [0007], [0055]). 
Regarding claim 30, modified Fried (Leatherdale) additionally teaches that the device is foldable (Leatherdale, e.g., [0058]).

Claims 1-4, 6-8, and 10-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fried in view of Kotsubo et al. (US 2009/0133923, “Kotsubo”), in view of Kuki et al. (US 2013/0251943, “Kuki”) and further in view of Pei et al. (US 2013/0251943, “Pei”).
Regarding claims 1 and 10, Fried teaches a conductive laminate having a substrate and nanowire films on either side of the substrate wherein the sheet is intended for use in a touch panel or touch panel type display ([0005] – [0007], [0002], [0052]). Thus Fried teaches first and second transparent conductors on either side of a substrate (corresponding to an energy dissipation layer; wherein the conductors are separated by the medial substrate) and co-planar with the substrate surfaces. Fried additionally teaches that the conductive layers may include nanowires (i.e., a plurality of nanowires, [0014], [0021]).	Fried fails to teach that the substrate film has a glass transition temperature of less than 27C. Kotsubo teaches a window for a display panel ([0002]) having a glass transition temperature of on the range of from -10 to 20 degrees Celsius (e.g., [0022] – [0025], [0068] – [0070]) and being applied to a glass or polymer substrate ([0087]). Kotsubo teaches that such a urethane layer improves adhesion between the layer itself (or underlying layers) and a conductive layer (including silver, [0022] – [0025], [0068] – [0070]). It therefore would have been obvious to the person of ordinarily skill in the art at the time of filing to have to have applied the easy adhesion coating of Kotsubo to the either one or both sides of the substrate of Fried for the benefit of improving adhesion between the substrate layer and the conductive layers ([0022] – [0025], [0068] – [0070]).	Fried fails to specifically teach the tan delta of the substrate film material. In the same field of endeavor of optical films for use in display devices ([0002] – [0004]), Kuki teaches that it is known to adjust the tan delta parameter of a polymer to within the range of from 0.8 to 2.0 in order to limit exfoliation or cracking during manufacture ([0016], [0018]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the tan delta parameter of a polymer to within the range of from 0.8 to 2.0 in order to limit exfoliation or cracking of the film during manufacturing ([0016], [0018]).	Fried does not specifically teach to embed the nanowire features into the underlying layers (i.e., into the substrate layer), however in the same field of endeavor of nanowire conductive laminates ([0008]), Pei teaches that it is known to embed the nanowire features into the underlying layers in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]; thus the plurality of nanowires would be embedded in the adjacent substrate layer). It therefore would have been obvious to have embedded the nanowire features of modified Fried into the adjacent substrate layer, including on both sides of the substrate layer, in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]).
Regarding claims 2, 3, 6, and 7, Fried additionally teaches that the conductive layers may include nanowires ([0014], [0021]) and may be patterned (e.g., [0029], [0005], [0006]).
Regarding claim 4, Fried additionally teaches that the nanowires may be silver nanowires having a diameter of less than 100 nm (e.g., [0021], [0033]).
Regarding claim 8, Fried additionally teaches that the patterns of the first and second conductive layers may be such that their nanowires are aligned orthogonally to one another ([0029]).
Regarding claim 11, modified Fried additionally teaches that the easy adhesion layer to which the nanowire layer may be attached (i.e., reading on the claimed energy dissipation layer) may comprise polyurethane (Kotsubo, e.g., [0025]).
Regarding claim 12, Fried teaches that the laminate should have a transmittance of greater than 90% (e.g., [0021]) but fails to specifically teach the haze value. However, Kuki teaches that the haze value for an film on a display device should be on the range of less than 0.7% in order to provide the device with sufficient clearness (Kuki, [0183]). It therefore would have been obvious to have adjusted the haze value of the display film of modified Fried to less than 0.7% in order to provide the device with a sufficient degree of clearness (Kuki, [0183]).
Regarding claim 13, modified Fried additionally teaches that the underlying urethane layer may have a glass transition temperature of on the range of from -10 to 20 degrees Celsius (Kotsubo, e.g., [0022] – [0025], [0068] – [0070]).
Regarding claim 14, modified Fried additionally teaches that the tan delta of the easy adhesion layer may be within the range of 0.8 to 2.0 in order to limit exfoliation or cracking of the film during manufacturing (Kuki, [0016], [0018]).
Regarding claims 15 and 19, Fried teaches a conductive laminate having a substrate and nanowire films on either side of the substrate wherein the sheet is intended for use in a touch panel or touch panel type display ([0005] – [0007], [0002], [0052]). Thus Fried teaches first and second transparent conductors on either side of a substrate (corresponding to an energy dissipation layer; wherein the conductors are separated by the medial substrate) and co-planar with the substrate surfaces. Fried additionally teaches that the conductive layers may include nanowires (i.e., a plurality of nanowires, [0014], [0021]).	Fried fails to teach that the substrate film has a glass transition temperature of less than 27C. Kotsubo teaches a window for a display panel ([0002]) having a glass transition temperature of on the range of from -10 to 20 degrees Celsius (e.g., [0022] – [0025], [0068] – [0070]) and being applied to a glass or polymer substrate ([0087]). Kotsubo teaches that such a urethane layer improves adhesion between the layer itself (or underlying layers) and a conductive layer (including silver, [0022] – [0025], [0068] – [0070]). It therefore would have been obvious to the person of ordinarily skill in the art at the time of filing to have to have applied the easy adhesion coating of Kotsubo to the either one or both sides of the substrate of Fried for the benefit of improving adhesion between the substrate layer and the conductive layers ([0022] – [0025], [0068] – [0070]). Therefore, the glass or polymer substrate having an underlying easy adhesion layer to which the nanowire layer is attached may be considered to read on the claimed protective layer applied on the second major surface of the dissipation layer (which the easy adhesion layer may read on). 	Fried fails to specifically teach the tan delta of the easy adhesion film. In the same field of endeavor of optical films for use in display devices ([0002] – [0004]), Kuki teaches that it is known to adjust the tan delta parameter of a polymer to within the range of from 0.8 to 2.0 in order to limit exfoliation or cracking during manufacture ([0016], [0018]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the tan delta parameter of a polymer to within the range of from 0.8 to 2.0 in order to limit exfoliation or cracking of the film during manufacturing ([0016], [0018]).	Fried does not specifically teach to embed the nanowire features into the underlying layers (i.e., into the substrate layer), however in the same field of endeavor of nanowire conductive laminates ([0008]), Pei teaches that it is known to embed the nanowire features into the underlying layers in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]; thus the plurality of nanowires would be embedded in the adjacent substrate layer). It therefore would have been obvious to have embedded the nanowire features of modified Fried into the adjacent substrate layer, including on both sides of the substrate layer, in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]).
Regarding claims 16, 17, and 18, Fried additionally teaches that the conductive layers may include nanowires ([0014], [0021]) and may be patterned (e.g., [0029], [0005], [0006]).Fried additionally teaches that the nanowires may be silver nanowires having a diameter of less than 100 nm (e.g., [0021], [0033]).
Regarding claim 20, the combination remains as applied to claim 15, above, however modified Fried fails to teach specifically that the substrate material (reading on the claimed protective film) contains nanoparticles and the presently claimed thickness. Modified Fried teaches generally that the thickness of the layer is not limited (Kotsubo, [0088]). Kuki teaches that the substrate film may be on the range of 20 micrometers (Kuki, [0103]) and may further include embedded nanoparticles (i.e., the nanowires embedded into the substrate, [0046] – [0049]) and that the inclusion of such a substrate provides for a film having excellent hardness that may improve antistatic or antireflection properties, depending on the desired function ([0082] [0184], [0006]). It therefore would have been obvious to have used such a film as described by Kuki for the substrate material of modified Fried for its good optical and toughness properties and its ability to provide additional antireflection and/or antistatic properties ([0082] [0184], [0006]).
Regarding claim 21, modified Fried teaches that the glass substrate (or protective layer) may have a thickness of from 0.05 to 5 mm (i.e., 50 to 5000 micrometers, Kotsubo, [0088]).
Regarding claim 22, Fried fails to teach the inclusion of an additional adhesive layer on the conductive layer. However, Kuki teaches that it is known to provide an adhesive layer in order to attach a display film or laminate to an underlying display device ([0210], [0211]). It therefore would have been obvious to the ordinarily skilled artisan to have provided the conductive layer with an adhesive layer in order to attach a display film or laminate to an underlying display device ([0210], [0211]).
Regarding claim 23, Fried fails to specifically teach the thickness of the display film, however, Kotsubo teaches generally that the thickness of a film for use in a display device may be on the range of from 0.05 to 5 mm (i.e., 50 to 5000 micrometers) depending on the application and necessary mechanical strength (e.g., [0087], [0088]). It therefore would have been obvious to have adjusted the thickness of the underlying substrate to within this range in order to balance the thickness of the device and the needed mechanical strength (Kotsubo, [0087], [0088]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 24, modified Fried additionally teaches that the easy adhesion layer to which the nanowire layer may be attached (i.e., reading on the claimed energy dissipation layer) may comprise polyurethane (Kotsubo, e.g., [0025]).
Regarding claim 25, Fried teaches that the laminate should have a transmittance of greater than 90% (e.g., [0021]) but fails to specifically teach the haze value. However, Kuki teaches that the haze value for an film on a display device should be on the range of less than 0.7% in order to provide the device with sufficient clearness (Kuki, [0183]). It therefore would have been obvious to have adjusted the haze value of the display film of modified Fried to less than 0.7% in order to provide the device with a sufficient degree of clearness (Kuki, [0183]).
Regarding claim 26, modified Fried additionally teaches that the underlying urethane layer may have a glass transition temperature of on the range of from -10 to 20 degrees Celsius (Kotsubo, e.g., [0022] – [0025], [0068] – [0070]). 
Regarding claim 27, modified Fried additionally teaches that the tan delta of the easy adhesion layer may be within the range of 0.8 to 2.0 in order to limit exfoliation or cracking of the film during manufacturing (Kuki, [0016], [0018]).
Regarding claims 28-30, modified Fried fails to specifically teach that the touch panel display film of Fried is used or fixed to an optical display containing, for example, light emitting diodes. However, Pei teaches that flexible organic light emitting diode displays are useful in a number of consumer applications and the application of the touch panel display film of modified Fried to a specific type of such a display device would therefore have been obvious to the person of ordinary skill in the art at the time of filing (Pei, [0008]). Pei further teaches that such devices are bendable or foldable (e.g., [0008], [0040]). 
Regarding claim 31, Fried fails to teach the inclusion of an additional adhesive layer on the conductive layer. However, Kuki teaches that it is known to provide an adhesive layer in order to attach a display film or laminate to an underlying display device ([0210], [0211]). It therefore would have been obvious to the ordinarily skilled artisan to have provided the conductive layer with an adhesive layer in order to attach a display film or laminate to an underlying display device ([0210], [0211]).

Response to Arguments
Applicant’s arguments filed 2/24/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. The rejections have been modified in view of the present amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Pei fails to teach the feature of nanowires being embedded on both sides of a layer. However, as described above, Fried teaches a conductive laminate having a substrate and nanowire films on both sides of a substrate and Pei teaches that it is known to embed the nanowire features into the underlying layers in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]; thus the plurality of nanowires would be embedded in the adjacent substrate layer). The Examiner therefore maintains that it would have been obvious to have embedded the nanowire features of modified Fried into the adjacent substrate layer, including on both sides of the substrate layer, in order to provide strong adhesion between the conductive layer and the polymer substrate layer ([0019]).
Therefore, claims 1-4, 6-8, and 10-31 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782